

116 HR 3232 IH: Young Farmer Success Act
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3232IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Courtney (for himself, Mr. Thompson of Pennsylvania, Mr. Harder of California, Mr. Zeldin, Mr. Welch, Ms. Kelly of Illinois, Ms. Pingree, and Mr. Delgado) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include certain individuals who work on farms or ranches as individuals who are employed in public service jobs for purposes of eligibility for loan forgiveness under the Federal Direct Loan program. 
1.Short titleThis Act may be cited as the Young Farmer Success Act. 2.Eligibility of certain farm and ranch workers for student loan forgiveness (a)EligibilitySection 455(m)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)) is amended— 
(1)by striking or at the end of clause (i); (2)by striking the period at the end of clause (ii) and inserting ; or; and 
(3)by adding at the end the following new clause:  (iii)a full-time job as an employee or manager of a qualified farm or ranch.. 
(b)DefinitionSection 455(m)(3) of such Act (20 U.S.C. 1087e(m)(3)) is amended by adding at the end the following new subparagraph:  (C)Qualified farm or ranchThe term qualified farm or ranch means, with respect to a year, a farm or ranch whose earnings of gross revenue during the year from the sale of agricultural products are equal to or greater than— 
(i)in the case of 2019, $35,000; or (ii)in the case of any succeeding year, the amount applicable under this subparagraph for the previous year increased by the estimated percentage change in the Consumer Price Index (as determined by the Secretary, using the definition in section 478(f)) for the most recent year preceding such year.. 
